Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.  
Claims 1-30 stand rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 11-12, 18-19, 21-22 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Pub. No.: US 20190104536 A1), hereafter referred to as Wang.  
In regard to Claim 1, Wang teaches A method for wireless communication at a first device (UE 2a, Para. 26, FIG. 2), comprising: receiving a first indication associated with the first device (The BS 1 transmits first downlink control information (DCI) 102 to the UE 2a, Para. 26, FIG. 2), wherein the first indication indicates a communication direction for the first device (The first DCI 102 indicates a first uplink radio resource for the UE 2a to transmit a first uplink signal, Para. 26, FIG. 2) for each of a plurality of time periods (BS 1 has allocated the PUCCH resource defined by the OFDM symbols S5-S14 to the UE 2a, Para. 32, FIGS. 2, 3A) for a time interval (in a slot SL1, Para. 32, FIGS. 2, 3A).  
	Wang teaches receiving a second indication (BS 1 will transmit third DCI 106 indicating transmission adjustment information to the UE 2a, Para. 31, FIG. 2, 3A) for a set of time periods of the plurality of time periods (the third DCI 106 indicates the OFDM symbol S1-S7, Para. 36, FIGS. 2, 3A), wherein the second indication indicates a cancelation of communications at the first device during the set of time periods (the third DCI 106 including the transmission cancellation information which indicates the OFDM symbol S1-S7, Para. 36, FIGS. 2, 3A), and wherein the second indication is based at least in part on a communication direction mismatch for at least the set of time periods (OFDM symbols S5-S6 are the overlapping part, Para. 32, FIGS. 2, 3A) between the first indication (first DCI 102, Para. 26, FIGS. 2, 3A) and a third indication (second DCI 104, Para. 26, FIG. 2) that indicates a communication direction for each of the plurality of time periods (the second DCI 104 indicates a second uplink radio resource for the UE 2b to transmit a second uplink signal, Para. 26, FIGS. 2, 3A.  The BS 1 can allocate the OFDM symbols S1-S6 to the UE 2b, Para. 32, FIGS. 2, 3A) for the time interval (in the same slot SL1, Para. 32, FIGS. 2, 3A).  
	Wang teaches communicating with a base station during the time interval based at least in part on the first indication and the second indication (third DCI 106 indicating transmission adjustment information to the UE 2a in response to the overlapping part to avoid the transmission collision between the first uplink signal transmitted by the UE 2a and the second uplink signal transmitted by the UE 2b, Para. 31, FIGS. 2, 3A).  


	In regard to Claim 2, Wang teaches, wherein the third indication is associated with a second device (the second DCI 104 indicates a second uplink radio resource for the UE 2b to transmit a second uplink signal, Para. 26, FIGS. 2, 3A).  

In regard to Claim 8, Wang teaches wherein the plurality of time periods comprises a plurality of symbols (BS 1 has allocated the PUCCH resource defined by the OFDM symbols S5-S14 to the UE 2a, Para. 32, FIGS. 2, 3A), and wherein the time interval comprises a slot (in a slot SL1, Para. 32, FIGS. 2, 3A).  

In regard to Claim 9, Wang teaches wherein the communication direction for the first device comprises an uplink direction, a downlink direction, a flexible symbol, or a gap symbol (a first uplink radio resource for the UE 2a to transmit a first uplink signal, Para. 26, FIG. 2).  


In regard to Claim 11, Wang teaches A method for wireless communication at a base station (The BS 1, Para. 26, FIG. 2), comprising: transmitting a first indication to a first device (The BS 1 transmits first downlink control information (DCI) 102 to the UE 2a, Para. 26, FIG. 2), wherein the first indication indicates a communication direction for the first device (The first DCI 102 indicates a first uplink radio resource for the UE 2a to transmit a first uplink signal, Para. 26, FIG. 2) for each of a plurality of time periods (BS 1 has allocated the PUCCH resource defined by the OFDM symbols S5-S14 to the UE 2a, Para. 32, FIGS. 2, 3A) for a time interval (in a slot SL1, Para. 32, FIGS. 2, 3A).  
Wang teaches transmitting a second indication to the first device (BS 1 will transmit third DCI 106 indicating transmission adjustment information to the UE 2a, Para. 31, FIG. 2, 3A) for a set of time periods of the plurality of time periods (the third DCI 106 indicates the OFDM symbol S1-S7, Para. 36, FIGS. 2, 3A), wherein the second indication indicates a cancelation of communications at the first device during the set of time periods (the third DCI 106 including the transmission cancellation information which indicates the OFDM symbol S1-S7, Para. 36, FIGS. 2, 3A), and wherein the second indication is based at least in part on a communication direction mismatch for at least the set of time periods (OFDM symbols S5-S6 are the overlapping part, Para. 32, FIGS. 2, 3A) between the first indication (first DCI 102, Para. 26, FIGS. 2, 3A) and a third indication (second DCI 104, Para. 26, FIG. 2) that indicates a communication direction for each of the plurality of time periods (the second DCI 104 indicates a second uplink radio resource for the UE 2b to transmit a second uplink signal, Para. 26, FIGS. 2, 3A.  The BS 1 can allocate the OFDM symbols S1-S6 to the UE 2b, Para. 32, FIGS. 2, 3A) for the time interval (in the same slot SL1, Para. 32, FIGS. 2, 3A).  
Wang teaches communicating with the first device during the time interval based at least in part on the first indication and the second indication (third DCI 106 indicating transmission adjustment information to the UE 2a in response to the overlapping part to avoid the transmission collision between the first uplink signal transmitted by the UE 2a and the second uplink signal transmitted by the UE 2b, Para. 31, FIGS. 2, 3A).  


In regard to Claim 12, Wang teaches, wherein the third indication is associated with a second device (the second DCI 104 indicates a second uplink radio resource for the UE 2b to transmit a second uplink signal, Para. 26, FIGS. 2, 3A).  

In regard to Claim 18, Wang teaches wherein the plurality of time periods comprises a plurality of symbols (BS 1 has allocated the PUCCH resource defined by the OFDM symbols S5-S14 to the UE 2a, Para. 32, FIGS. 2, 3A), and wherein the time interval comprises a slot (in a slot SL1, Para. 32, FIGS. 2, 3A).  

In regard to Claim 19, Wang teaches wherein the communication direction for the first device comprises an uplink direction, a downlink direction, a flexible symbol, or a gap symbol (a first uplink radio resource for the UE 2a to transmit a first uplink signal, Para. 26, FIG. 2).  


In regard to Claim 21, Wang teaches An apparatus for wireless communication at a first device (UE 2a, Para. 26, FIG. 2), comprising: a processor, memory coupled with the processor (processor 25 is electrically connected to the storage 21, Para. 78, FIG. 12); and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a first indication associated with the first device(The BS 1 transmits first downlink control information (DCI) 102 to the UE 2a, Para. 26, FIG. 2), wherein the first indication indicates a communication direction for the first device (The first DCI 102 indicates a first uplink radio resource for the UE 2a to transmit a first uplink signal, Para. 26, FIG. 2) for each of a plurality of time periods (BS 1 has allocated the PUCCH resource defined by the OFDM symbols S5-S14 to the UE 2a, Para. 32, FIGS. 2, 3A) for a time interval (in a slot SL1, Para. 32, FIGS. 2, 3A).  
Wang teaches receive a second indication (BS 1 will transmit third DCI 106 indicating transmission adjustment information to the UE 2a, Para. 31, FIG. 2, 3A) for a set of time periods of the plurality of time periods (the third DCI 106 indicates the OFDM symbol S1-S7, Para. 36, FIGS. 2, 3A), wherein the second indication indicates a cancelation of communications at the first device during the set of time periods (the third DCI 106 including the transmission cancellation information which indicates the OFDM symbol S1-S7, Para. 36, FIGS. 2, 3A), and wherein the second indication is based at least in part on a communication direction mismatch for at least the set of time periods (OFDM symbols S5-S6 are the overlapping part, Para. 32, FIGS. 2, 3A) between the first indication (first DCI 102, Para. 26, FIGS. 2, 3A) and a third indication (second DCI 104, Para. 26, FIG. 2) that indicates a communication direction for each of the plurality of time periods (the second DCI 104 indicates a second uplink radio resource for the UE 2b to transmit a second uplink signal, Para. 26, FIGS. 2, 3A.  The BS 1 can allocate the OFDM symbols S1-S6 to the UE 2b, Para. 32, FIGS. 2, 3A) for the time interval (in the same slot SL1, Para. 32, FIGS. 2, 3A).  
Wang teaches communicate with a base station during the time interval based at least in part on the first indication and the second indication (third DCI 106 indicating transmission adjustment information to the UE 2a in response to the overlapping part to avoid the transmission collision between the first uplink signal transmitted by the UE 2a and the second uplink signal transmitted by the UE 2b, Para. 31, FIGS. 2, 3A).  


In regard to Claim 22, Wang teaches, wherein the third indication is associated with a second device (the second DCI 104 indicates a second uplink radio resource for the UE 2b to transmit a second uplink signal, Para. 26, FIGS. 2, 3A).

In regard to Claim 27, Wang teaches wherein the plurality of time periods comprises a plurality of symbols (BS 1 has allocated the PUCCH resource defined by the OFDM symbols S5-S14 to the UE 2a, Para. 32, FIGS. 2, 3A), and wherein the time interval comprises a slot (in a slot SL1, Para. 32, FIGS. 2, 3A).  

In regard to Claim 28, Wang teaches wherein the communication direction for the first device comprises an uplink direction, a downlink direction, a flexible symbol, or a gap symbol (a first uplink radio resource for the UE 2a to transmit a first uplink signal, Para. 26, FIG. 2).  


In regard to Claim 30, Wang teaches An apparatus for wireless communication at a base station (The BS 1, Para. 26, FIG. 2), comprising: a processor, memory coupled with the processor (processor 15 is electrically connected to the storage 11, Para. 68, FIG. 11); and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit a first indication to a first device (The BS 1 transmits first downlink control information (DCI) 102 to the UE 2a, Para. 26, FIG. 2), wherein the first indication indicates a communication direction for the first device (The first DCI 102 indicates a first uplink radio resource for the UE 2a to transmit a first uplink signal, Para. 26, FIG. 2) for each of a plurality of time periods (BS 1 has allocated the PUCCH resource defined by the OFDM symbols S5-S14 to the UE 2a, Para. 32, FIGS. 2, 3A) for a time interval (in a slot SL1, Para. 32, FIGS. 2, 3A).  
Wang teaches transmit a second indication to the first device (BS 1 will transmit third DCI 106 indicating transmission adjustment information to the UE 2a, Para. 31, FIG. 2, 3A) for a set of time periods of the plurality of time periods (the third DCI 106 indicates the OFDM symbol S1-S7, Para. 36, FIGS. 2, 3A), wherein the second indication indicates a cancelation of communications at the first device during the set of time periods (the third DCI 106 including the transmission cancellation information which indicates the OFDM symbol S1-S7, Para. 36, FIGS. 2, 3A), and wherein the second indication is based at least in part on a communication direction mismatch for at least the set of time periods (OFDM symbols S5-S6 are the overlapping part, Para. 32, FIGS. 2, 3A) between the first indication (first DCI 102, Para. 26, FIGS. 2, 3A) and a third indication (second DCI 104, Para. 26, FIG. 2) that indicates a communication direction for each of the plurality of time periods (the second DCI 104 indicates a second uplink radio resource for the UE 2b to transmit a second uplink signal, Para. 26, FIGS. 2, 3A.  The BS 1 can allocate the OFDM symbols S1-S6 to the UE 2b, Para. 32, FIGS. 2, 3A) for the time interval (in the same slot SL1, Para. 32, FIGS. 2, 3A).  
Wang teaches communicate with the first device during the time interval based at least in part on the first indication and the second indication (third DCI 106 indicating transmission adjustment information to the UE 2a in response to the overlapping part to avoid the transmission collision between the first uplink signal transmitted by the UE 2a and the second uplink signal transmitted by the UE 2b, Para. 31, FIGS. 2, 3A).  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cha et al. (Pub. No.: US 20210376894 A1), hereafter referred to as Cha.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Wang teaches the second indication.  
Wang fails to teach the second indication is further based at least in part on a beam switch associated with the second device for the set of time periods.
Cha teaches the second indication (Referring to FIGS. 17(a) and 17(b), the BS may transmit, to the UE, a configuration/configuration information for the RS (S1710-a/S1710-b). In the case of the downlink, the BS may indicate, to the UE, that the downlink beam transmitted to the RS resource(s) and/or RS resource set(s) is to be changed from a specific time (S1720-a).  Para. 508, FIG. 17) is further based at least in part on a beam switch (the UE may request to change TP/BS beam(s), Para. 453, FIG. 16) associated with the second device (which causes interference of a neighbor cell, Para. 453, FIG. 16) for the set of time periods (The UE may be configured with N periodic/semi-persistent RS resource(s) repeatedly transmitted at a periodicity of T (>0) slot(s)/ms, Para. 482.  The UE requests the BS to set/transmit the new DL TX beam(s) with a scheduling request (SR), Para. 483, FIG. 16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cha with the teachings of Wang since Cha provides a technique for compensating with the interference of a beam change, which can be introduced into the system of Wang to ensure beam changes are configured to permit reduced negative effects with nearby wireless devices.  

In regard to Claim 23, as presented in the rejection of Claim 21, Wang teaches the second indication.  
Wang fails to teach the second indication is further based at least in part on a beam switch associated with the second device for the set of time periods.  
Cha teaches the second indication (Referring to FIGS. 17(a) and 17(b), the BS may transmit, to the UE, a configuration/configuration information for the RS (S1710-a/S1710-b). In the case of the downlink, the BS may indicate, to the UE, that the downlink beam transmitted to the RS resource(s) and/or RS resource set(s) is to be changed from a specific time (S1720-a).  Para. 508, FIG. 17) is further based at least in part on a beam switch (the UE may request to change TP/BS beam(s), Para. 453, FIG. 16) associated with the second device (which causes interference of a neighbor cell, Para. 453, FIG. 16) for the set of time periods (The UE may be configured with N periodic/semi-persistent RS resource(s) repeatedly transmitted at a periodicity of T (>0) slot(s)/ms, Para. 482.  The UE requests the BS to set/transmit the new DL TX beam(s) with a scheduling request (SR), Para. 483, FIG. 16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cha with the teachings of Wang since Cha provides a technique for compensating with the interference of a beam change, which can be introduced into the system of Wang to ensure beam changes are configured to permit reduced negative effects with nearby wireless devices.  






Claim(s) 4-7, 13-17 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lin et al. (Pub. No.: US 20120063369 A1), hereafter referred to as Lin.  
	In regard to Claim 4, as presented in the rejection of Claim 1, Wang teaches the second indication.  
Wang fails to teach the first indication is associated with a first band of the first device, and wherein the third indication is associated with a second band of the first device.  
Lin teaches the first indication is associated with a first band of the first device (At 802, an allocation of a first set of resources within a carrier over a subframe can be received from a base station for transmitting signals to the base station, Para. 74, FIG. 8), and wherein the third indication is associated with a second band of the first device (At 806, the second set of resources can be allocated to the device, Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for indicating wireless resources, which can be introduced into the system of Wang to ensure a device is promptly informed of the specific resources to utilize.  



In regard to Claim 5, as presented in the rejection of Claim 1, Wang teaches the second indication.  
Wang fails to teach the second indication is further based at least in part on a self-interference condition at the first device for at least the set of time periods.  
Lin teaches the second indication is further based at least in part on a self-interference condition at the first device for at least the set of time periods (At 804, a second set of resources within the carrier over the subframe that mitigate self-interference with the first set of resources can be selected for receiving signals from a device, Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for determining resources to prepare for mitigating self-interference, which can be introduced into the system of Wang to permit devices to reduce self-interference problems to increase data throughput.  

In regard to Claim 6, as presented in the rejection of Claim 1, Wang teaches the second indication.  
Wang fails to teach the self-interference condition at the first device comprises interference between an uplink transmission on the first band and a downlink transmission on the second band for at least the set of time periods, and wherein the second indication indicates a cancelation of the uplink transmission on the first band for at least the set of time periods.  
Lin teaches the self-interference condition at the first device comprises interference between an uplink transmission on the first band and a downlink transmission on the second band for at least the set of time periods, and wherein the second indication indicates a cancelation of the uplink transmission on the first band for at least the set of time periods (the second set of resources can be selected before receiving the allocation at 802.  A SRS can be transmitted at a low or muted power over a set of resources to attempt to prevent the base station from allocating the set of resources. Thus, the second set of resources can be selected from at least a portion of the set of resources to mitigate self-interference.  Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for configuring resources for mitigating self-interference, which can be introduced into the system of Wang to ensure certain resources are not utilized when appropriate to prevent signals from experiencing self-interference at certain transmission times.  

In regard to Claim 7, as presented in the rejection of Claim 1, Wang teaches the second indication.  
Wang fails to teach receiving a grant scheduling downlink transmissions on the second band for at least the set of time periods based at least in part on the second indication.  
Lin teaches receiving a grant scheduling downlink transmissions on the second band for at least the set of time periods based at least in part on the second indication (At 806, the second set of resources can be allocated to the device, Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for configuring resources for mitigating self-interference, which can be introduced into the system of Wang to ensure certain resources are not utilized when appropriate to prevent signals from experiencing self-interference at certain transmission times.  

In regard to Claim 13, as presented in the rejection of Claim 11, Wang teaches the second indication.  
Wang fails to teach receiving a request for a beam change from the second device; and granting the request for the beam change for the second device, wherein transmitting the second indication to the first device is based at least in part on granting the request for the beam change for the second device.
Lin teaches receiving a request for a beam change from the second device (the second set of resources can be selected before receiving the allocation at 802.  A SRS can be transmitted at a low or muted power over a set of resources to attempt to prevent the base station from allocating the set of resources. Thus, the second set of resources can be selected from at least a portion of the set of resources to mitigate self-interference.  Para. 74, FIG. 8); and granting the request for the beam change for the second device, wherein transmitting the second indication to the first device is based at least in part on granting the request for the beam change for the second device (At 806, the second set of resources can be allocated to the device, Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for configuring resources for mitigating self-interference, which can be introduced into the system of Wang to ensure certain resources are not utilized when appropriate to prevent signals from experiencing self-interference at certain transmission times.  

In regard to Claim 14, as presented in the rejection of Claim 11, Wang teaches the first indication.  
Wang fails to teach the first indication is associated with a first band of the first device, and wherein the third indication is associated with a second band of the first device.  
Lin teaches the first indication is associated with a first band of the first device (At 802, an allocation of a first set of resources within a carrier over a subframe can be received from a base station for transmitting signals to the base station, Para. 74, FIG. 8), and wherein the third indication is associated with a second band of the first device (At 806, the second set of resources can be allocated to the device, Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for indicating wireless resources, which can be introduced into the system of Wang to ensure a device is promptly informed of the specific resources to utilize.  

In regard to Claim 15, as presented in the rejection of Claim 11, Wang teaches the second indication.  
Wang fails to teach the second indication is further based at least in part on a self-interference condition at the first device for at least the set of time periods.
Lin teaches the second indication is further based at least in part on a self-interference condition at the first device for at least the set of time periods (At 804, a second set of resources within the carrier over the subframe that mitigate self-interference with the first set of resources can be selected for receiving signals from a device, Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for determining resources to prepare for mitigating self-interference, which can be introduced into the system of Wang to permit devices to reduce self-interference problems to increase data throughput.  



In regard to Claim 16, as presented in the rejection of Claim 11, Wang teaches the second indication.  
Wang fails to teach the self-interference condition at the first device comprises interference between an uplink transmission on the first band and a downlink transmission on the second band for at least the set of time periods, and wherein the second indication indicates a cancelation of the uplink transmission on the first band for at least the set of time periods.  
Lin teaches the self-interference condition at the first device comprises interference between an uplink transmission on the first band and a downlink transmission on the second band for at least the set of time periods, and wherein the second indication indicates a cancelation of the uplink transmission on the first band for at least the set of time periods (the second set of resources can be selected before receiving the allocation at 802.  A SRS can be transmitted at a low or muted power over a set of resources to attempt to prevent the base station from allocating the set of resources. Thus, the second set of resources can be selected from at least a portion of the set of resources to mitigate self-interference.  Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for configuring resources for mitigating self-interference, which can be introduced into the system of Wang to ensure certain resources are not utilized when appropriate to prevent signals from experiencing self-interference at certain transmission times.  

In regard to Claim 17, as presented in the rejection of Claim 11, Wang teaches the second indication.  
Wang fails to teach transmitting a grant to the first device scheduling downlink transmissions on the second band for at least the set of time periods based at least in part on the second indication.  
Lin teaches transmitting a grant to the first device scheduling downlink transmissions on the second band for at least the set of time periods based at least in part on the second indication (At 806, the second set of resources can be allocated to the device, Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for configuring resources for mitigating self-interference, which can be introduced into the system of Wang to ensure certain resources are not utilized when appropriate to prevent signals from experiencing self-interference at certain transmission times.  

In regard to Claim 24, as presented in the rejection of Claim 21, Wang teaches the first indication.  
Wang fails to teach the first indication is associated with a first band of the first device, and wherein the third indication is associated with a second band of the first device.  
Lin teaches the first indication is associated with a first band of the first device (At 802, an allocation of a first set of resources within a carrier over a subframe can be received from a base station for transmitting signals to the base station, Para. 74, FIG. 8), and wherein the third indication is associated with a second band of the first device (At 806, the second set of resources can be allocated to the device, Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for indicating wireless resources, which can be introduced into the system of Wang to ensure a device is promptly informed of the specific resources to utilize.  

In regard to Claim 25, as presented in the rejection of Claim 21, Wang teaches the second indication.  
Wang fails to teach the second indication is further based at least in part on a self-interference condition at the first device for at least the set of time periods.
Lin teaches the second indication is further based at least in part on a self-interference condition at the first device for at least the set of time periods (At 804, a second set of resources within the carrier over the subframe that mitigate self-interference with the first set of resources can be selected for receiving signals from a device, Para. 74, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for determining resources to prepare for mitigating self-interference, which can be introduced into the system of Wang to permit devices to reduce self-interference problems to increase data throughput.  

In regard to Claim 26, as presented in the rejection of Claim 21, Wang teaches the second indication.  
Wang fails to teach the self-interference condition at the first device comprises interference between an uplink transmission on the first band and a downlink transmission on the second band for at least the set of time periods, and wherein the second indication indicates a cancelation of the uplink transmission on the first band for at least the set of time periods.  
Lin teaches the self-interference condition at the first device comprises interference between an uplink transmission on the first band and a downlink transmission on the second band for at least the set of time periods, and wherein the second indication indicates a cancelation of the uplink transmission on the first band for at least the set of time periods (the second set of resources can be selected before receiving the allocation at 802.  A SRS can be transmitted at a low or muted power over a set of resources to attempt to prevent the base station from allocating the set of resources. Thus, the second set of resources can be selected from at least a portion of the set of resources to mitigate self-interference.  Para. 74, FIG. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with the teachings of Wang since Lin provides a technique for configuring resources for mitigating self-interference, which can be introduced into the system of Wang to ensure certain resources are not utilized when appropriate to prevent signals from experiencing self-interference at certain transmission times.  


Claim(s) 10, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Xiong et al. (Pub. No.: US 20190261454 A1), hereafter referred to as Xiong.  
	In regard to Claim 10, as presented in the rejection of Claim 1, Wang teaches the first indication.  
Wang fails to teach the communication direction mismatch comprises an uplink direction indicated by the first indication for the set of time periods and a downlink direction indicated by the third indication for the set of time periods.  
Xiong teaches the communication direction mismatch comprises an uplink direction indicated by the first indication for the set of time periods and a downlink direction indicated by the third indication for the set of time periods (FIG. 2 illustrates an example of a conflicting downlink (DL)/uplink (UL) direction for radio resource control (RRC) configured channels and signals. Depending on the periodicity, RRC configured physical channels/signals can have a conflicting DL and UL direction, e.g., in symbol #6 within a slot.  Para. 31, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong with the teachings of Wang since Xiong provides a technique for compensating for conflicts between downlinks and uplinks, which can be introduced into the system of Wang to permit communications in both directions and to prevent mismatches between uplinks and downlinks.   

In regard to Claim 20, as presented in the rejection of Claim 11, Wang teaches the first indication.  
Wang fails to teach the communication direction mismatch comprises an uplink direction indicated by the first indication for the set of time periods and a downlink direction indicated by the third indication for the set of time periods.  
Xiong teaches the communication direction mismatch comprises an uplink direction indicated by the first indication for the set of time periods and a downlink direction indicated by the third indication for the set of time periods (FIG. 2 illustrates an example of a conflicting downlink (DL)/uplink (UL) direction for radio resource control (RRC) configured channels and signals. Depending on the periodicity, RRC configured physical channels/signals can have a conflicting DL and UL direction, e.g., in symbol #6 within a slot.  Para. 31, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong with the teachings of Wang since Xiong provides a technique for compensating for conflicts between downlinks and uplinks, which can be introduced into the system of Wang to permit communications in both directions and to prevent mismatches between uplinks and downlinks.   

In regard to Claim 29, as presented in the rejection of Claim 21, Wang teaches the first indication.  
Wang fails to teach the communication direction mismatch comprises an uplink direction indicated by the first indication for the set of time periods and a downlink direction indicated by the third indication for the set of time periods.
Xiong teaches the communication direction mismatch comprises an uplink direction indicated by the first indication for the set of time periods and a downlink direction indicated by the third indication for the set of time periods (FIG. 2 illustrates an example of a conflicting downlink (DL)/uplink (UL) direction for radio resource control (RRC) configured channels and signals. Depending on the periodicity, RRC configured physical channels/signals can have a conflicting DL and UL direction, e.g., in symbol #6 within a slot.  Para. 31, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong with the teachings of Wang since Xiong provides a technique for compensating for conflicts between downlinks and uplinks, which can be introduced into the system of Wang to permit communications in both directions and to prevent mismatches between uplinks and downlinks.   




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chen et al. (Pub. No.: US 20160234857 A1) teaches the second indication is based at least in part on a communication direction mismatch for at least the set of time periods between the first indication and a third indication (At block 1010, the device may receive an indication that a low latency transmission is present in a portion of the data region within the first TTI, where the low latency transmission may be based on a second TTI as described with reference to FIGS. 2-4, Para. 122, FIG. 10).  
Fakoorian et al. (Pub. No.: US 20200351897 A1) teaches the second indication is based at least in part on a communication direction mismatch for at least the set of time periods between the first indication and a third indication (At 530, the base station 105-c may signal a ULCI, which may be received by the UE 115-c, Para. 144, FIG. 5.  At 540, the UE 115-c may determine whether the allocation of resources (e.g., as signaled at 510) is canceled, Para. 145, FIG. 5).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
7-28-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477